Citation Nr: 9930284	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from March 1962 to 
November 1967.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a January 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  In June 1996, the Board remanded 
the case to the RO for further development.  

The record shows that in April 1997 the RO granted service 
connection for depressive disorder, not otherwise specified, 
and rated the disability 30 percent disabling from August 
1992.  The RO denied service connection for alcohol abuse 
that it referred to as substance abuse, on the theory of 
willful misconduct.  In May 1997, the veteran was furnished a 
supplemental statement of the case (SSOC) and notice of the 
recent RO rating determination.  He was furnished another 
SSOC in October 1998 that addressed service connection for 
PTSD.  The case had recently been returned to the Board for 
appellate consideration.  

The veteran in May 1999 requested that the Board "delay or 
postpone" his appeal pending the adjudication of another VA 
benefit claim.  In August 1999, the representative was asked 
to have the veteran clarify his intentions regarding the 
current appeal.  Thereafter, the representative advised the 
Board that the veteran did not desire to withdraw his appeal.   


FINDINGS OF FACT

1.  The veteran does not have a clear or unequivocal 
diagnosis of PTSD.

2.  The claim of service connection for alcohol abuse is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The claim of entitlement to service connection for 
alcohol abuse is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In early 1968, the veteran filed his initial compensation 
application with VA to establish service connection for a 
nervous disorder and the RO denied the claim in September 
1968.  The RO considered his service medical records that 
showed hospitalization in 1965 after an automobile accident.  
An impression of passive aggressive personality with 
depression was reported in early 1967 and later in 1967 he 
was hospitalized and reported to have acute manic depressive 
reaction.  In January 1967 he was referred for psychiatric 
consultation for interpersonal problems initiated by 
drunkenness, and the impression was passive aggressive 
personality.  A division psychiatrist noted repeated episodes 
of drunkenness and disorder and threats to personnel.  A 
September 1967 note indicated drunk and disorderly conduct 
and a diagnosis of unstable personality.  An October 1967 
consult noted problems linked to drinking was a major problem 
and there was an impression of acute alcohol intake added to 
unstable personality with immaturity.  In late 1967 there was 
an impression of agitated depression after a suicide attempt.  
A history of nervous trouble and excessive drinking was 
reported on the separation medical examination. 

The record included a report of the veteran's hospitalization 
at a military medical treatment facility in 1968 for passive 
aggressive personality and VA hospitalization in 1968 showing 
personality trait disorder, emotionally unstable personality.  
The inpatient records show a psychological evaluation 
provided the diagnosis and included a comprehensive 
psychiatric history.  He stated that drinking and nerves 
brought him in and psychological testing was interpreted as 
showing he could be predisposed to the development of 
alcoholism.

VA hospitalized the veteran in April 1969 and depressive 
neurosis was reported.  The inpatient records show more 
psychological testing.  Reported was a history of drinking 
after an automobile accident and reduction in rank in 
service.  Alcoholism and a diagnosis of passive aggressive 
personality were mentioned.  The veteran recalled drinking 
heavily n 1966 and had an automobile accident in 1965.  There 
was an inquiry regarding binge drinking.

After readmission in mid 1970 the diagnosis was severe 
antisocial personality disorder.  After a brief inpatient 
stay in June 1990, the diagnosis was schizophrenia versus 
organic hallucinosis.  Inpatient records note alcohol abuse.  
After readmission later in 1990, the pertinent diagnosis was 
alcohol dependence.  There was a history of heavy alcohol 
since age 17.  A VA record entry in August 1990 noted 
drinking began at age 14.

A written statement apparently prepared by a social worker 
and signed by the veteran in support of his claim of service 
connection for PTSD was received by VA in 1992 wherein it was 
asserted that PTSD symptoms began with an automobile accident 
in 1965 when he and his wife were injured.  He recalled that 
he had more problems with his service in Vietnam and the 
combat exposure but the symptoms were repressed for many 
years with alcoholism.  

A VA psychiatric examination in late 1993 for PTSD included a 
review of his VA medical records and the pertinent diagnoses 
were dysthymic disorder, alcohol dependence and antisocial 
traits.  A psychological evaluation was notable for a history 
of drinking before service that reportedly became consistent 
in service.  The comprehensive history referred to a first 
drink at age 14 that was consistent in military clubs at age 
17.  The examiner concluded the substance abuse preceded an 
accident in service and was supported by a family history of 
alcoholism.  His claims folder was referred to and the test 
results were interpreted as valid clinical profiles that 
suggested PTSD.  The diagnostic impression was polysubstance 
dependence and delayed onset PTSD, rule out organic mental 
syndrome, mixed.  Antisocial personality disorder was also 
reported.  

The psychology evaluation concluded with an opinion that the 
etiology for the veteran's PTSD was in question as childhood 
trauma was reflected and later triggered by adulthood and 
that that presence of his long history of substance use and 
the presence of personality disorder were sufficient 
explanations of his pervasive personal and occupational 
difficulties. 

The RO in denying service connection for PTSD in January 1994 
also found the alcohol abuse was of misconduct origin.  At a 
RO hearing in 1994 the veteran recalled the automobile 
accident in service and provided a photograph of the accident 
scene.  He testified at length concerning the diagnosis of 
PTSD and references to alcoholism in the record. 

The Board remand in 1996 was intended to more fully evaluate 
the claims in light of the conflicting medical information on 
file.  The veteran responded in late 1996 to a RO inquiry by 
recalling events in service principally related to an 
automobile accident and the problems he experienced in 
service thereafter.  He did not mention any Vietnam events as 
stressors.

VA examined the veteran in early 1997 and the examination 
report included a comprehensive history and psychological 
evaluation.  One examiner reported that the veteran did not 
meet criteria for PTSD and that there appeared to be a strong 
history of alcohol dependence that depression likely played a 
role in.  It was the examiner's opinion that the most likely 
diagnosis was personality disorder not otherwise specified 
with passive aggressive and antisocial traits and that the 
psychological testing did not warrant a change in that 
opinion.  

Another examiner reported dysthymic disorder with onset in 
1966 and alcohol dependence in at least partial remission 
with onset in the service.  The veteran indicated regarding 
his Vietnam experience that there was not much to it.  This 
examiner concluded that the veteran did not meet criteria for 
PTSD although the automobile accident potentially stressing 
to him he had not shown any true reexperiencing at any time 
since and his other symptoms were consistent with his 
depression problem and unstable personality traits.  The 
examiner also reported personality disorder not otherwise 
specified.  The psychological test profile was reported as 
consistent with dysthymic disorder and personality disorder 
with various features.  


A review of the January VA examination was completed in April 
1997.  The VA physician concurred in the diagnostic 
formulation presented by the examiners that did confirm a 
depressive disorder linked to service.  Alcohol dependence 
was found present and documented and the reviewing physician 
opined that the veteran had some depressive illness separate 
from his alcohol abuse and exaggeration of symptoms.

The veteran provided an opinion from a clinical psychologist 
who reported in 1997 that he sought a "second opinion" 
regarding his depression and anxiety that the veteran felt 
was PTSD.  It was clinician's opinion after interviewing the 
veteran and reviewing pertinent records including the results 
of psychological tests that the diagnostic impression was 
dysthymic disorder with probable episodes of major depressive 
disorder.  The clinician opined that there appeared to be 
reasonable evidence and symptomatology consistent with a PTSD 
trigger by the primary stressor of the automobile accident.  
The examiner also reported mixed personality disorder and 
history of alcohol dependence.

On a VA psychiatric examination in 1998 the examiner's 
assessment was dysthymic disorder versus major depression. 


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1997); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection, to include aggravation, see Reiber v. Brown, 7 
Vet. App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 (1996).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

For the purpose of determining entitlement to service-
connected and nonservice-connected benefits the definitions 
in §§ 3.1 (m) and (n) of this part apply except as modified 
within paragraphs (c)(1) through (c)(3) of this section. The 
provisions of paragraphs (c)(2) and (c)(3) of this section 
are subject to the provisions of § 3.302 of this part where 
applicable.

	The simple drinking of alcoholic beverage is not of itself 
willful misconduct. The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct. If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin. (See §§ 21.1043, 
21.5041, and 21.7051 of this title regarding the disabling 
effects of chronic alcoholism for the purpose of extending 
delimiting periods under education or rehabilitation 
programs.)

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct. Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct. Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 

(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.) Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.

For the purpose of this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.


Analysis

To establish service connection for PTSD the three elements 
necessary are: 1) a current, clear medical diagnosis of PTSD; 
2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. To well ground the claim would 
of course require a somewhat less burdensome showing from the 
veteran.  Here, there is arguably a diagnosis of PTSD linked 
to service events that are verified.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997). 

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV.  

The record shows the veteran was afforded VA examination in 
early 1997 and again in 1998 and does not have the PTSD 
diagnosis from any of the examiners.  The examiners 
presumably were aware of the current diagnostic criteria and 
took them into account.  Cohen, 10 Vet. App. at 140.  The 
recent changes to § 3.304(f) would not require a remand since 
the presumption is that the examiners considered the current 
criteria that are more liberal regarding the stressor 
criteria.  Id. at 141.  Further, the stressor of the motor 
vehicle accident is well established and from the examination 
reports it appears other elements in the PTSD diagnostic 
formulation were not met.  The private clinician in late 1997 
specifically referred to the DSM-IV criteria.  

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness. 
The Board is required to determine if there is a clear, 
current diagnosis of PTSD linked to service events.  Prior to 
the early 1990's there was no indication in the record of 
PTSD and a VA examination in 1993 concluded there was PTSD 
with support in current psychological testing, although it 
was noted that previous psychological testing did not 
characterize PTSD.  The diagnosis seemed equivocal for 
inservice stressors, other than a catalyst for the disorder 
rooted in earlier life experiences.

The Board has not overlooked that the veteran's self-obtained 
opinion in 1997 appeared to list PTSD as one of the current 
diagnoses for the veteran.  A PTSD "trigger" in service was 
mentioned.  However, more recently the diagnosis of PTSD was 
not applied on VA psychiatric examination in 1998. 

Thus, there are multiple diagnoses as to the veteran's 
psychiatric disability, although dysthymic disorder appears 
in the forefront.  It is the Board's opinion that the record 
does not establish a clear diagnosis of PTSD linked to 
service in this case.  A clear diagnosis of PTSD is an 
essential element to establish service connection and the 
Court has defined a clear diagnosis as an unequivocal one.  
Cohen, 10 Vet. App. at 139.  The Court did not define clear 
or unequivocal diagnosis, nor did the preamble information in 
the publication of the proposed or final amendment adding 
section 3.304(f) clarify the term.  In the legal context 
unequivocal is defined as:

Clear, plain; capable of being understood in only one 
way or as clearly demonstrated.  Free from uncertainty, 
or without doubt; and, when used with reference to the 
burden of proof, it implies proof of the highest 
possible character and it imports proof of the nature 
of mathematical certainty. 

Similarly defined, clear means obvious, beyond reasonable 
doubt, perspicuous or plain; free from all limitation, 
qualification or shortcoming.  Black's Law Dictionary, 317, 
1698 (Revised Fourth Edition, 1968). 

Further, the Board believes the determination must take into 
account the several diagnostic assessments of record to reach 
a determination of whether the veteran's PTSD diagnosis is 
unequivocal since the definition suggests a consistent 
presentation that would not be reasonably questioned.  The 
Board is bound by the regulations and the implied standard of 
proof for service connection under section 3.304(f) that 
might appear somewhat greater than contemplated under 
38 U.S.C.A. § 5107(b).  See 38 U.S.C.A. § 501.  There are two 
comprehensive VA examinations several years apart that did 
not find PTSD and there are other assessments that have 
reported PTSD.  There is also the VA medical review in April 
1997 that did not find PTSD. 

Whether the diagnosis with respect to PTSD is certain or 
without doubt would require at a minimum the confirmation of 
noncombat stressors and such evidence is of record.  The 
Board will note that the veteran has mentioned the automobile 
accident on the VA examinations that did not find PTSD.  This 
stressor is not supplemented with any recollected stressors 
linked to Vietnam.

As noted previously the VA examinations were collectively 
based upon examination of the veteran, psychological testing 
and review of the record and on neither occasion was PTSD 
linked to service confirmed.  VA examinations beginning in 
1997 do not show PTSD as a diagnosis for the veteran.  The 
PTSD diagnosis mentioned in other records appears equivocal.  
For example, the VA opinion in 1993 suggested events other 
than in service could explain the veteran's PTSD, as well as 
offering an alternative explanation for his symptoms.  More 
recently, in 1997 the private clinician mentioned a PTSD 
trigger in service for a PTSD the appeared to be founded in 
earlier events.  In addition, the noncombat stressor is 
corroborated and the several comprehensive VA evaluations 
took the history into account and offered rationale for not 
finding PTSD.  

The Board chooses assign significant probative weight to the 
examinations that have consistently reported dysthymic 
disorder but not a clear diagnosis of PTSD linked to service.  
The conclusions of the VA examiners in 1997 and 1998 appear 
to have been based on a fair consideration of the material 
evidence, and to reflect significant knowledge and skill in 
analysis of the pertinent data.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  As with any piece of evidence, the 
credibility and weight to be attached to a medical opinion is 
an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Thus the Board concludes there is 
currently no clear diagnosis of PTSD which is a critical 
element that must be present to establish service connection.  
Accordingly the appeal is denied.

Regarding service connection for alcohol abuse as secondary 
to service-connected psychiatric disability or on a direct 
basis, the question of secondary service connection must be 
reviewed in light of the recent holding in Barela v. West, 11 
Vet. App. 280 (1998) and VAOPGCPREC 2-98.  

The Board in denying service connection on a direct basis may 
rely upon the principles in Sabonis v. Brown, 6 Vet. App. 426 
(1994) in applying applicable law and existing VA General 
Counsel precedent by which it is bound.  38 U.S.C.A. § 7104.  
However, the Board will considered the claim not well 
grounded.  The veteran's claim was filed after October 31, 
1990, and direct service connection would be precluded under 
existing law as a preexisting disorder, that is without any 
link to a motor vehicle accident in service or other incident 
of service as a precipitating event.  There is also the 
recent VA medical opinion that the veteran's alcohol abuse is 
separate from any depressive disorder.  Therefore the RO 
determination of willful misconduct bars direct service 
connection as it does not link the disorder to any incident 
of service.  Under 38 U.S.C.A. § 105 as amended to reflect 
the statutory changes in 1990 alcoholism so incurred is not a 
proper basis for service connection on a direct basis.  The 
evidence does not indicate another etiology to overrule the 
RO finding of willful misconduct for alcohol abuse.  The 
situation here is distinguished on the facts from Barela as 
that decision addressed another VA regulation and did not 
rule on the changes to the regulations that implemented 
38 U.S.C.A. § 105.    The pertinent VA General Counsel 
opinion notes the following:

With respect to claims filed after October 31, 1990, 
38 U.S.C. § 105(a), as amended by section 8052(a)(1) 
of the Omnibus Budget Reconciliation Act of 1990 and 
implemented by 38 C.F.R. § 3.1(m), precludes, for 
purposes of all VA benefits, a finding that an injury 
or disease that was a result of a person's own 
alcohol or drug abuse was incurred or aggravated in 
line of duty.  Thus, for purposes of all VA benefits, 
eligibility for which requires a service-connected 
disability or death, section 105(a) precludes service 
connection of a disability resulting from alcohol or 
drug abuse on the basis of the disability's 
incurrence or aggravation in service or of a death 
resulting from such a disability.  However, for 
purposes of all such VA benefits other than 
disability compensation, the amendments made by 
section 8052 do not preclude eligibility based on a 
disability, or death resulting from such a 
disability, secondarily service connected under 38 
C.F.R. § 3.310(a) as proximately due to or the result 
of a service-connected disease or injury.

As amended by section 8052(a)(1) and interpreted by 
VA through 38 C.F.R. § 3.1(m), 38 U.S.C. § 105(a) 
precludes a finding that an injury or disease 
resulting from a person's own alcohol or drug abuse 
was incurred or aggravated in line of duty.  Since a 
service-connected disability is one incurred or 
aggravated in line of duty, a substance-abuse 
disability cannot be service connected on the basis 
of its incurrence or aggravation in service.  See 
VAOPGCPREC 11-96; 38 U.S.C. § 101(16); 38 C.F.R. 
§ 3.1(k).

Section 105(a)'s applicability to all of title 38 and 
section 8052's designation as a miscellaneous 
provision suggest that Congress intended the line-of-
duty preclusion for alcohol and drug abuse to apply 
to line-of-duty determinations for purposes of any 
title 38 benefit, not only to determinations made for 
compensation purposes.

VAOPGCPREC 2-98 at 2, 3.  However, regarding secondary 
service connection, the Board cannot overlook the requirement 
placed upon the appellant to present a well grounded claim.  
That issue, although not reviewed by RO in light of Barela, 
does not require referral to the RO at this time as the law 
does not require a useless act.  See, Winters v. West, 12 
Vet. App. 207, 208 (1999).   The Board has reviewed the 
record and finds that it will support an informed 
determination at this time.  After review of the record and 
for reasons and bases set forth below, the Board finds 
service connection for alcohol abuse, as secondary to 
service-connected psychiatric disability is not well 
grounded.

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Where 
the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health care professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, lay assertions regarding alcohol abuse as 
secondary to service-connected psychiatric disability cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  This claim 
requires the application of the general rule requiring 
competent medical nexus evidence to well ground the claim.  
See for example Savage v. Gober, 10 Vet. App. 488 (1997) for 
a discussion of an exception to the general rule of Caluza, 
which applies to claims of secondary service connection. 

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that medical 
examiners have not offered an opinion of secondary service 
connection with respect to alcohol abuse.  Competent evidence 
linking such abuse to service connected psychiatric 
disability either directly or by aggravation is not shown in 
the record.  Nor is such evidence reported to be outstanding 
but as yet not obtained.  As the Board finds the claim to be 
not well grounded, there is no burden upon the Board to 
require another opinion, or request further elaboration or 
explanation regarding a nexus between the veteran's 
psychiatric disability and his alcohol abuse.  Brewer v. 
West, 11 Vet. App. 228 (1998).  The Board must point out that 
the VA examiner in 1997 and earlier VA psychological 
evaluation did find, collectively, an alcohol abuse problem 
did not have its inception with a service-connected 
psychiatric disability and that such abuse was a separate 
problem.  In any event, there was no duty to examine the 
veteran in view of the absence of evidence of a well grounded 
claim, which the veteran had the obligation to produce.

It is also the Board's opinion that the record does not 
require remand for further development from the standpoint of 
any existing medical evidence.  The veteran has placed VA on 
notice of a pending claim with the Social Security 
Administration (SSA).  However, there is no argument offered 
that there exists probative evidence with respect to the 
veteran's VA claim for alcohol abuse in the record assembled 
by SSA, or that the decision, if one has been made, is 
probative evidence of the matter at hand.  The Board finds it 
is not compelled to seek additional SSA records in the 
absence of any assertion of their relevancy to the appeal.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  The opinions on file offer 
nothing more than recognition of the veteran's alcohol abuse.

In summary, the record does show alcohol abuse, but does not 
include competent medical nexus evidence necessary to 
establish secondary service connection for any existing 
alcohol abuse.  Nor is such evidence reported to exist at 
this time but not of record.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim 
in a supplemental statement of the case dated in May 1997.  
And, as noted previously, the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The representative's argument regarding the duty to assist 
has been noted.  However, the Board must point out that it 
was the holding in Morton v. West, 12 Vet. App. 477 (1999) 
that absent the submission and establishment of a well-
grounded claim, the VA Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim and 
that any perceived or actual failure by the Secretary to 
render assistance in the absence of a well-grounded claim 
cannot be legal error. 



ORDER

Service connection for PTSD is denied.

Service connection for alcohol abuse is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals
 








